Per Curiam.
The appellant, Tideland Oil and Gas Corporation, sued the respondents, Giles J. Hogan and wife, to recover $950 which it claims was paid on the purchase of tubing. Respondents had a different version which was that the tubing was rented and not sold and that the $950 paid was for its rental.
All assignments of error relate to findings of fact, and present noth*897ing but a factual dispute. While there was testimony supporting both sides of the matter, the trial court found that the tubing was not sold but was rented at $100 per month for ten months, leaving a balance due of $50, for which it awarded respondents judgment. The trial court believed the testimony of the respondents.
Again we are invited to retry a dispute of fact. It is settled by Thorndike v. Hesperian Orchards, Inc., 54 Wn. (2d) 570, 343 P. (2d) 183, and subsequent cases, that factual disputes will not be retried upon appeal.
Affirmed.